DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the Amendment to U.S. Patent application 16/678,772 filed on 12/29/2021.  Claims 1-20 are pending in the case.  Claims 1, 8 and 15 have been amended. Claims 1, 8 and 15 are independent claims.
This office action is Final.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding independent claim 8, lines 33-37 recites “through the implementation of the first cognitive operation, the second cognitive operation, and artificial intelligence techniques to effectively communicate information associated with the content record to a user, wherein the artificial intelligence techniques employ a training based model using the data annotation, the image data annotation, and the exhibit annotation”, however, examiner could not find supportive portion of the specification. Applicant asserts the amendments supported by pars. [0045], [0047], and [0058], however, these paragraphs do not have concepts of implementation of the first cognitive operation, the second cognitive operation, and artificial intelligence techniques, nor the artificial intelligence techniques employ a training based model using the data annotation, the image data annotation, and the exhibit annotation. Therefore, amended limitations are new matter. The examiner recommends that the above description of the limitation be amended to be consistent with the language of the section of the specification where the applicant believes this limitation is disclosed, and said section be mentioned in the remarks.
Independent claims 1 and 15 contains substantially similar limitations, are therefore similarly rejected.
Claims 2-7, 9-14, and 16-20 are rejected for being dependent on a rejected base claim.

Prior Art
Listed herein below are the prior art references relied upon in this Office Action:
Katsura (US Patent Application Publication US 20190028607 A1), referred to as Katsura herein.
Tocchini (US Patent Application Publication US 20170024404 A1), referred to as Tocchini herein.
Berkner et al. (US Patent Application Publication US 20090044106 A1), referred to as Berkner herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, 11-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsura in view of Tocchini.
Regarding independent claim 8, Katsura discloses “A method comprising: 
receiving, by a processor, a content record from a plurality of sources, the content record pertaining to processing a content creation requirement associated with a content creation operation (Examiner notes that a lot of terminology used in the current claim set are overly broadened, or applicants acts as their own lexicographer, rather than using the terminology contains specific meaning in the document processing applications. The examiner interprets a content record as a set of documents pertaining to processing a content creation requirement, and a content creation requirement as layout or formatting of the set of documents as described at par. [0043] of original specification. Katsura, at ¶ [0031], describes receiving image data and generate a document file by processing a layout analyzing, an OCR processing, colors recognizing and size recognizing.); 
implementing, by the processor, an … component to: 
sort the content record into a plurality of objects, each of the plurality of objects comprising a segment from the content record (id. at ¶ [0033], the layout analyzing portion analyzes the layout of the image and extracts, from the image data, a plurality of regions segmented from the image data.); and 
evaluate each of the plurality of objects for identifying an object boundary for each of the plurality of objects, the object boundary including a data annotation associated with each of the plurality of objects (id. at ¶ [0034], describes the layout analyzing portion extracts blocks, and set boundaries between blocks. Further, the layout analyzing portion analyzes the layout and classify the extracted blocks to the different type of regions as described at ¶ [0035].); 
identifying, by the processor, a plurality of images from the plurality of objects based on the data annotation associated with each of the plurality of objects, each of the plurality of images comprising an image segment from the content record (id. at ¶ [0033], the layout analyzing portion extracts diagram region includes illustrations such as figures or pictures as depicted at FIG. 3, numeral 92. Further, Katsura identifies each character with a frame based on the height and the width of the character string, as described at ¶ [0042].); 
implementing, by the processor, a first cognitive learning operation to identify an image boundary for each of the plurality of images, the image boundary including an image data annotation associated with each of the plurality of images (Examiner notes that current claim set does not disclose any specific learning algorithm or specific training method. id. at ¶ [0034], discloses extracts rectangular blocks by recognizing blank region setting boundaries between blocks, group together black pixels within a predetermined distance, recognizes minimum rectangles, and recognize a region in a rectangular shape as one block. Then, classifies the extracted blocks as described at ¶ [0035].); 
identifying, by the processor, a plurality of exhibits from the plurality of objects based on the data annotation associated with each of the plurality of objects, each the plurality of exhibits comprising a display trait from the content record (Examiner notes that definition of the term “exhibit” is not clear, but is interpreted as some form of text consist of characters considering context of the description in the original specification at par. [0034]. Further, a display trait is interpreted as a characteristic of text because it is related to a characteristic of font as described at par. [0062] of original specification. id. at ¶ [0042] describes recognition of the size of each character based on the sizes of the frames for individual characters circumscribed by the OCR processing portion.); 
implementing, by the processor, a second cognitive learning operation to identify a data pattern associated with each of the plurality of exhibits, the data pattern including an exhibit annotation associated with each of the plurality of exhibits (Examiner notes that an exhibit annotation may related to formatting of the word or paragraph and identifying a data pattern may refer to same styles occurrences in certain structure of text as described at par. [0035] of original specification. id. at ¶ [0070] discloses certain heading character string can be colored in red, some text can be colored in blue for emphasis, and some text can be colored when editing to change the layout.); 
implementing, by the processor, a third cognitive learning operation for determining a content creation model by evaluating the data annotation associated with each of the plurality of objects, the image data annotation associated with each of the plurality of images, and the exhibit annotation associated with each of the plurality of exhibits (Examiner notes that a content creation model is interpreted as paragraph level information for generation of the markup language as described at par. [0039] of original specification. id. at ¶¶ [0047]-[0050] describes text box, image object, and table data are arranged at the same positions as in the source document, by classifying extract blocks among the character region, the diagram region, and the table region by conducting a layout analysis, recognizes characters, and calculates the proportion of each region by dividing the area of the character region by the total area.);
and 
generating, by the processor, a content creation output comprising the content creation model to resolve the content creation requirement, the content creation model including the content record assembled in a data layout for resolving the content creation requirement (id. at ¶ [0076], The document file generating portion puts, in the document file, characters in the same or similar sizes as those in the document, as well as the document file generating portion puts, in the document file, characters in the same or similar colors as those in the document as described at ¶ [0072].).” However, Katsura does not explicitly teach the method is implemented using “artificial intelligence” component and by “learning” operation, and “wherein the display trait of the content record comprises any or a combination of a content external link, content font information, content font-size information, content font style information, and content color information … identifying, by the processor, a data layout amongst a plurality of data layouts corresponding to the content record for a content creation output based on analysis of the plurality of data layouts of multiple documents through the implementation of the first cognitive operation, the second cognitive operation, and artificial intelligence techniques to effectively communicate information associated with the content record to a user, wherein the artificial intelligence techniques employ a training based model using the data annotation, the image data annotation, and the exhibit annotation;. Examiner notes that “to effectively communicate information associated with the content record to a user” is written as intended use.
Tocchini is in the same field of a system and method for consuming and presenting digital content (Tocchini, at ¶ [0002]) that the current web page or blog comprises font and font size information (id. at ¶ [0005] and at FIG. 1), and identifying a layout template corresponding to the blog employs vertical and horizontal rhythmic designs (id. at ¶ [0150]) selected from a large repository of layout templates (id. at ¶ [0157]), through the implementation of the content enrichment process comprised of reformatting borders of an image (id. at ¶ [0073]), properties of elements (id. at ¶ [0136]), and trained artificial intelligence (AI) engine (id. at ¶ [0143]), receiving typography metadata distilled from content and build data about their properties, and specify rules, patterns, and logic in a designer-friendly format, and the system constantly collect or scrape the highest quality design inspirations from sites to build a living model which results a graph or table spanning thousands to millions of connections for creating a typography rule set for the finished webpage (id. at ¶ [0199]-[0200]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to combine Katsura’s method with enriching content comprises font and font size information, identifying layout template amongst a plurality of layout templates, based on reformatting borders of an image, properties of elements, and trained artificial intelligence engine as taught by Tocchini because to design an audience-winning layout, web publishers must pay attention to the rhythm of the design elements of the layout (Tocchini, at ¶ [0010]).
Independent claim 1 is directed towards a system equivalent to a computer-implemented method found in claim 8, and is therefore similarly rejected.
Independent claim 15 is directed towards a non-transitory computer program product equivalent to a computer implemented method found in claim 8, and is therefore similarly rejected.
Regarding claim 9. Katsura in view of Tocchini teaches all the limitation of independent claim 8. However, Katsura does not explicitly teach “wherein the method further comprises implementing, by the processor, the second cognitive learning operation to identify the data pattern including a content external link, a content fontD19-339-03953-PR-USPatent Application 58 information, a content font-size information, a content font style information, and a content color information.”
Tocchini is in the same field of a system and method for consuming and presenting digital content (Tocchini, at ¶ [0002]) that pre-computed layout module analyze content for inherent harmony, evaluating harmony requires evaluating how well a collection of objects or elements conform to repetitive patterns, the harmony elements include color schemes, color contrast, item size, item shape, media content, media length, text length, text font, and text size, etc. (id. at ¶ [0186]-[0187]). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to combine Katsura’s method with identify data pattern including a content font, font size, content color information as taught by Tocchini because if inherent harmony is high, a template is assigned and published 1804 saving significant computational resources (Tocchini, at ¶ [0187]).
Regarding claim 11, Katsura in view of Tocchini teaches all the limitation of independent claim 8. Katsura further teaches “wherein the method further comprises implementing, by the processor, the second cognitive learning operation to identify a plurality of data patterns associated with each exhibit from the plurality of exhibits based on the display trait associated with each the plurality of exhibits (Katsura, at ¶ [0038], teaches identify each character by OCR processing portion and recognizes a character string or row included in the character region.).”
Regarding claim 12, Katsura in view of Tocchini teaches all the limitation of independent claim 8. Katsura further teaches “wherein the method further comprises implementing, by the processor, artificial intelligence component to convert each object from the plurality of objects to an object image for identifying the object boundary for each of the plurality of objects (Katsura, at ¶ [0034], converts objects in the image data into blocks as images, and recognizes blank region, and set boundaries between blocks, as well as recognizing individual characters with a frame based on blanks between characters as described at ¶ [0038].).”
Regarding claim 13, Katsura in view of Tocchini teaches all the limitation of independent claim 8. Katsura further teaches “wherein the method further comprises comparing, by the processor, the content creation model with the content record for identifying a content deviation to validate the content creation model (Katsura, at ¶ [0080], teaches identifying the generated document file sometimes have a part which conspicuously differs from the document, then editing involving adjusting of the positions and sizes of the regions is more likely to be performed.).”
Regarding claim 14, Katsura in view of Tocchini teaches all the limitation of independent claim 8 and its dependent claim 13. Katsura further teaches “wherein the method further comprises implementing, by the processor, the third cognitive learning operation for rectifying the content deviation to determine an updated content creation model (Katsura, at ¶ [0074] and [0080], teaches adjusting the positions and sizes of the regions involving changing of the layout, moving character strings in the text box as a whole, adjust sizes of the characters, so that in the document file, characters has same position (id. at ¶ [0050]), same colors (id. at ¶ [0072]), and same sizes (id. at ¶ [0076]).).”
Claim 2 is directed towards a system equivalent to a method found in claim 9, and is therefore similarly rejected.
Claims 4-7 are directed towards a system equivalent to a method found in claims 11-14 respectively, and are therefore similarly rejected.
Claim 16 is directed towards a computer-readable storage medium equivalent to a method found in claim 9, and is therefore similarly rejected.
Claims 18 and 19 are directed towards a non-transitory computer-readable storage medium equivalent to a method found in claims 11 and 12 respectively, and are therefore similarly rejected.
Claim 20 directed towards a non-transitory computer-readable storage medium equivalent to a method found in claims 13 and 14, and is therefore similarly rejected. 

Claims 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsura in view of Tocchini as applied to claim 8 above, and further in view of Berkner.
Regarding claim 10, Katsura in view of Tocchini teaches all the limitation of independent claim 8. However, Katsura in view of Tocchini does not explicitly teach “wherein the method further comprises implementing, by the processor, the second cognitive learning operation to correlate the data pattern associated with each of the plurality of exhibits with the data annotation associated with each of the plurality of objects for determining a plurality of linkages amongst the plurality of objects.”
Berkner is in the same field of converting a collection of data to a structured, printable and navigable form (Berkner, at ¶ [0001]) that data pattern of wiki content located in a dimensional space includes wiki linkage, and that the wiki data is text, and the wiki metadata includes link information between individual items such as reference numbers, email addresses (id. at ¶¶ [0020] and [0028]). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to combine Katsura in view of Tocchini’s method with correlate data patter associated with each text with metadata associated with each of the plurality of objects for determining linkages amongst the objects as taught by Berkner because users are accustomed to navigating over different pages and selecting hypertext links to see the data or different portions of it (Berkner, at ¶ [0002]).
Claim 3 is directed towards a system equivalent to a method found in claim 10, and is therefore similarly rejected.
Claim 17 is directed towards a computer-readable storage medium equivalent to a method found in claim 10, and is therefore similarly rejected.

Response to Arguments/Remarks
Applicants’ amendments to the drawing has been fully considered and is persuasive.  The objection is respectfully withdrawn.
Applicants’ 35 U.S.C. § 103 arguments to claims 1-2, 4-9, 11-16, and 18-20 have been fully considered but they are not persuasive because the arguments do not apply to the combination of references being used in the current rejection.
Applicants’ 35 U.S.C. § 103 arguments to claims 3, 10, and 17 have been fully considered but they are not persuasive.  Applicants argue that “Berkner nowhere describes determination of a plurality of linkages amongst the plurality of objects by correlating a data pattern associated with each of a plurality of exhibits with data annotation associated with each of a plurality of objects. In fact, Berkner merely describes that the wiki linkage graph is a directed graph established between different web pages referenced by the input wiki page address and nowhere describes the determination of a plurality of linkages amongst the plurality of objects.” Examiner respectfully disagrees. Considering the content record is defined broadly in the current claim set, “a plurality of linkages amongst the plurality of objects” could mean any connection or relationship of objects in a website or a html file. Further, considering the breadth of the definition of exhibit and data annotation, any text block that a user could see in the content record could be the exhibit, and any relationship between the exhibit or text block and each object out of the plurality of objects could be considered as the linkage. Berkner’s wiki which is collection of data includes implicit or explicit links between individual items which means there are relationships or connections or mappings between objects (Berkner, at ¶ [0020]). Further, Berkner’s structure includes wiki data and wiki metadata, the wiki data is text, images, or video on the web page or related web pages while the wiki metadata includes additional information such as the author of the content, the time the content was added, link information (internal, external or navigation links), page content structure of the wiki such as section heading, paragraph, bullet list, etc. and context such a keywords, topics, and tags (id. at ¶ [0028]). Therefore, Berkner’s wiki structure clearly teaches connection or relationship between objects or content items of wiki and the context of collection of data could be represented as hierarchical relationship of the contents as described at ¶ [0056] of Berkner. Therefore, Examiner respectfully asserts that the cited art sufficiently teaches each and every element of the limitations recited in the amended claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG W JUNG whose telephone number is (571)270-5249. The examiner can normally be reached Monday-Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEUNG W. JUNG
Examiner
Art Unit 2144



/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144